                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  LUTHER GRAHAM.,
                                                         Civil Action No. 3: 16-cv.. 1578
           Plaintiff,
  V.
                                                        MEMORANDUM AND ORDER
  MONMOUTH COUNTY BUILDINGS AND
  GROUNDS, et al.

            Defendant.

        Currently pending before this. Court are several in limine motions. This memo addresses

 Plaintiffs motion in limine to exclude about 170 pages of documents regarding the crew

 supervisor position (the "Documents"). (See Supp. Cert. of Robert Compton, ECF No. 98 ..2).

        By way of background, the Documents were not produced during discovery. Defendants

 disclosed the Documents as an attachment to a second motion for summary judgment. (ECF No.

 78). Plaintiff objected to the inclusion of the Documents in the second motion for summary

judgment as they were not produced during discovery. Accordingly, on August 6, 2018, the Court

 ordered that those Documents be stricken from the record for purposes of that motion. (ECF No.

 81).

        As part of the final pre-trial order, Defendants contended that it would seek admission of

the Documents as evidence at trial. By way of this in limine motion, Plaintiff seeks to preclude

admission of the Documents at trial, arguing that Defendants failed to produce the Documents

during discovery. In response, Defendants have two arguments. First, Defendants argue that

these Documents are relevant because they evidence the interviewing process in selecting a ctew

supervisor, and allegedly this shows the bona fide nature of the hiring practices.          Second,

Defendants argue that Plaintiff did not demand production of these Docwnents <luting discovery.

        The latter issue was reviewed at the motion in limine hearing because if there was no

demand, production by Defendant may not have been required. Evidently, in Plaintiffs initial
request for documents, Plaintiff sought "comparator evidence" for any positions which were posted,

as Plaintiff was not hired for several positions from 2013 through the present, in the maintenance

or building and grounds department.        This request included the personnel files for internal

candidates, resumes, and interview notes and scores. Defendants objected to the question because

it was overbroad. Plaintiff; then propounded an amended interrogatory that was more limited.

The amended interrogatory demanded information regarding the Project Coordinator position, the

Assistant Supervising HV AC Mechanic position, and the Assistant Supervisor Building Service

position; but Plaintiff did not mention the Crew Supervisor position. Accordingly, Defendants did

not disclose any documents relating to that position. In response, Plaintiff argues Defendants knew

the Crew Supervisor position was an issue as it was set forth in the Complaint, and Defendants

should have provided the Documents in response to other interrogatories. Defendants did not

actually dispute Plaintiffs arguments, except to say, they believed the crew supervisor position was

no longer part of this case.

        Because of the confusion during discovery, the Court denies Plaintiffs motion to exclude

the Documents based on lack of production. However, it appears Defendants knew the crew

supervisor position was at issue and strategically relied on the amended interrogatory rather than

communicating with Plaintiffs attorney. As such, Plaintiff is entitled to further discovery on the

Documents. In addition, the Court is considering awarding costs and legal fees of the Plaintiffs

attorney to be paid by the Defendants. As such, Plaintiff shall submit a discovery plan and the

parties may brief the award of legal fees to the Plaintiffs attorney.
                                               ORDER

       IT IS on this 101h day of July, 2019;

ORDERED:

       1.      Plaintiff shall submit a discovery plan (including an estimate of hours and hourly

rate) plus aily brief which may not exceed eight pages by July 22, 2019;

       2.      Defendants shall respond by August 2, 2019;

       3.      Plaintiff may reply by August 9, 2019;

       4.     The trial is adjourned until December 3, 2019.




                                                    PETER G. SHERIDAN, U.S.D.J.
